Title: 16th.
From: Adams, John Quincy
To: 


       I rose just before the commons bell rung for dinner, quite refreshed, and not more fatigued, than I commonly am. The other lads were all up, in the morning, and had been to my chamber though I knew nothing of it. After dinner we were an hour at White’s chamber. Several of the gentlemen were nodding, and most of them appeared quite worn out. I went with White to Mr. Mason’s and to Mr. Wigglesworth’s: the Ladies were all well, but somewhat fatigued. There was a lecture, in the afternoon; but few of us attended: I pass’d the evening, with Cranch, at Judge Dana’s. Miss Ellery had a head ache, and was much fatigued. Miss Hastings was there, but she has neither youth nor beauty, and if she has wit it is somewhat beneath the surface. We retired at about 10.
      